﻿Mr. President, on behalf of Ecuador, I greet that distinguished citizen of the United Republic of Tanzania, Mr. Salim Ahmed Salim, the President of this session of the General Assembly of the United Nations. I take this opportunity to reaffirm the solidarity of my country with the peoples of Africa and, in general, with all the peoples of the third world, who will in the not-too-distant future constitute the most representative international forum in the history of mankind. I also greet that eminent Colombian, Mr. Indalecio Lie'vano Aguirre, who so skilfully presided over the work of the General Assembly at its thirty-third session. And I extend a most cordial welcome to the new State of Saint Lucia which, as a member of the Latin American group of States, has joined in the activities of our Organization.
196.	I express our condolences on the death of the President of Angola, Agostinho Neto, a man of letters and a statesman of great significance in the history of the liberation of the peoples of Africa.
197.	I am pleased to mention the solid democratic position which Ecuador has been enjoying since 10 August 1979, following an overwhelming popular vote in which the participation of the youth and the women of the country was extremely high. The new Government guiding the destiny of my country has, at the culminating point of a long period of transition from dictatorship to freedom, not only re-established the full validity of political rights but also opened up an era of authentic popular participation in Ecuadorean democratic institutional life.
198.	The Constitutional President of Ecuador, Jaime Roldos, governs under the guidance of the 21 philosophical and pragmatic points advocated in his electoral campaign, thus bringing into play the full authority of the State in the cause of national economic development without impairment of any kind but, rather, with a considerable enhancement of social justice always in keeping with the full respect of human rights. This is as befits a pluralistic democracy which is living through a process of change and for that very reason requires international justice in harmony with the principles of the United Nations.
199. In order to provide delegations here with more information, I should like to quote the following paragraphs from the message to the nation delivered by the President of the Republic of Ecuador upon assuming his high office:
"The State in isolation has no destiny. The international policy of the country will be based on the principles of non-intervention, self-determination, the legal equality of States, the defence of human rights, respect for ideological pluralism, the opening of relations with all countries, the repudiation of all forms of aggression and intervention and the use of force, the rejection of colonialism and neo-colonialism and the peaceful settlement of disputes. My Government will so animate its foreign policy as to make it an instrument that will effectively help internal development and, within the framework of international organizations and instruments, I will advocate the exercise of justice and freedom.
"While acknowledging the fundamental differences that may separate us, my Government intends to strengthen our international relations, since it is by learning to coexist with different countries and thus discovering beneficial elements of progress, cooperation and friendship that we gain a better understanding of the world we live in.
"The violation of human rights and constitutional guarantees creates focal-points of resistance at home and threatens peace in the hemisphere. Peace-loving Ecuador therefore sought a way of solving an epidemic political problem—that of dictatorship— which is alien to the true democratic vocation of the Latin American peoples. The experience of history teaches us that regimes of force make economic development and social justice impossible. On the contrary, rather do they become factors of stagnation or retrogression, which we democratic men must do away with. I am aware—and my country knows it— of the great challenge that lies ahead , not only facing us but also the other peoples of America, My Government will prove that economic development and social justice are the fruits of the orchard of democracy and not of terror."
200.	Having just quoted President Roldos, I must say that, in connexion with the defence of the historic and irrevocable rights of my country over the Amazon, I shall try to give practical effect to the guidelines that he has enunciated. In its present friendly relations with Peru, Ecuador will not cease in its search for a peaceful solution to its rightful claim.
201.	I believe—and I do so most firmly—that there is no problem in international relations which cannot be solved by peaceful and legal means. The use of violence, which international law strictly prohibits, is resorted to only when a party or parties to a dispute lack any real desire to ensure harmonious coexistence and friendly co-operation among peoples. I feel that I have a particular responsibility in giving effect to this principle in relations with the countries of the Latin American region and particularly with those that are closest to us geographically.
202.	The principle of the peaceful settlement of disputes is closely related to the matter of continental constancy in the field of human rights, since violence in the domestic political life of a country is nearly always the result of social inequities and tensions and tends to spill over national borders, as history has shown a hundred times over.
203.	With a just concern for such constancy, the Presidents of Ecuador, Colombia, Costa Rica, Venezuela and the Prime Minister of Spain, along with the Foreign Ministers of Peru and Bolivia, signed the Declaration of Quito on 11 August 1979, in which they reiterated their purpose of continuing to strive for the Latin American institutionalization of freedom and democracy, because—in the words of the Declaration, such a purpose
". . : invigorates our own institutional life, stimulates recognition of freedom and the continent and contributes to the establishment of the most desirable method for realizing the aspirations of our peoples for social justice."
204.	It is necessary that, on the principle of inescapable solidarity, the international community respond swiftly to the need for participation in programmes for the reconstruction of Nicaragua so that that country, a victim of brutality and genocide, may receive both the emergency bilateral humanitarian aid it needs and the contributions to the International Solidarity Fund for the Reconstruction of Nicaragua, as well as the technical co-operation it requires to solve its present dire predicament and spur its development.
205.	However, the distressing conditions in which the peoples of the third world live are not merely the results of the rather unfortunate workings of their internal policies; they are also, and more specifically, due to the injustice of an international economic order that is daily making the rich countries richer and the poor countries poorer, particularly now under the spiralling inflation brought about by the industrialized nations.
206.	I do not believe that nowadays, in the latter part of the twentieth century, anyone disagrees with the establishment of a new international economic order that entails deep changes in social life, in technological and scientific life and profound alterations in the sphere of information and communications. Above all, it implies that the large industrialized countries of the world must come to a new awareness of what is beneficial to all mankind and of the urgent need for justice and solidarity among all the inhabitants of the earth. This is the only available way to avoid the catastrophe that seems to be drawing nearer with the approach of the coming century. That century is already present in our fears, but also in our hopes, if only human conduct can manage to adapt personal wishes to collective needs.
207.	With the vision of a future that must be described as uncertain, Ecuador maintains the urgent need for countries to take concrete steps in the framework of the North-South dialogue and for that dialogue, within the United Nations to be continuous, however laborious it may be; for I believe that the countries of the third world are prepared to carry on the discussion and the struggle for positive forms of universal justice.
208.	In another area, my country trusts that the negotiations of UNCTAD will continue in the most effective way possible in the climate that has been created by the now universal feeling that the new order is beginning to attract the best minds of our time. Indeed, this climate has sprung from the yearnings of all the peoples that form the undercurrent of history, but who are left outside it as far as surface events are concerned.
209.	In connexion with the new international economic order, I cannot fail to mention the problem of energy that so besets the world, and particularly the poor countries with no fuel. My country is a small producer of oil and its rate of domestic consumption is increasing from year to year, which means that the already reduced exports of today will be notably affected. Yet Ecuador has suffered less than other sister countries. In any event, the problem of high fuel prices marked the first step on the road to the recovery of the developing countries that produce raw materials, above all non-renewable resources. Even so, whatever benefits such an increase may have brought fell into the traditional pattern of a blatantly unequal distribution of income. There can be no doubt of the fact that stable and fair prices for the commodities of the developing countries represent the soundest basis for the safeguarding of universal peace and international justice.
210.	There must not be the slightest hesitation, either in thought or in deed, about making certain that the coming years of economic development are beneficial to the countries of the third world. This will only be possible, however, through the establishment of the new international economic order, which must reflect the increasing interdependence of peoples. I should like to think that in the end the developed countries will be unable to avoid responding to this historic challenge of justice, since such a response implicitly involves their own sense of survival and their moral duty to participate in building an equitable world. It is the only way of reducing tensions and of at least attenuating the overwhelming economic and social contrasts that prevail, as stipulated in the Charter of Economic Rights and Duties of States, for this is the only means of ensuring the maintenance of peace,
211.	My country does not believe in miracles, and for its part it is making the necessary efforts on the domestic front to gear the conditions of its economic and social life to the times. This is being done within the provisions of a strict planning process designed to mobilize its natural resources in order to assimilate the transfers of technology and to benefit from cooperation with developing countries, as well as from such co-operation as the developed countries may offer.
212.	For these reasons, Ecuador has great hopes for the new methods of UNDP, the universality of which must be preserved, while taking due account of less favoured countries.
213.	It is an incontrovertible truth that the world possesses more than enough resources in active circulation to eliminate starvation and want. Some resources, however, are improperly distributed; others are being squandered on the arms race, euphemistically called a ‘’system of defence". It is totally incomprehensible that the innocent citizen should be shown the astronomical figures that are being invested at every minute in funds for slaughter, when with lesser amounts we could prevent an enormous number of children from dying of perfectly curable diseases, prevent old people from living in solitude and poverty, prevent young people from suffering the pangs of hunger and cultural deprivation, and in general keep human beings from treading the road of life totally without the material and spiritual goods they were born to enjoy. Add to this immense sorrow the nightmare of nuclear arsenals, and the least perceptive eye, the least attentive ear, will clearly discern the gigantic proportions of that most useless of catastrophes—the disappearance of the human race.
214.	It is comforting to recall the Treaty for the Prohibition of Nuclear Weapons in Latin America (Treaty of Tlatelolco), which prohibits nuclear weapons in Latin America, and the signature and ratification of the Declaration of Ayacucho, which promotes the peaceful settlement of disputes and arms limitation, thus allowing for greater resources to be devoted to the economic and social development of the countries of the region.
215.	The sea and outer space are inherent dimensions of the well-being of mankind. Whereas the former holds the greatest reserve of resources of our planet, the other is essential for life to continue. That is why we must preserve them for peaceful uses. Ecuador reiterates its inalienable right to its 200-mile territorial sea, but that does not mean any disregard for the jus communicationis, or other legitimate uses by third States, nor any breach of international norms. Consequently, we reject any threat directed against our sovereignty.
216.	The exploitation of the sea-bed and ocean floor beyond national jurisdiction must strictly conform to the principle of the common heritage of mankind proclaimed by the General Assembly. Likewise, the exploitation of outer space must not be allowed to serve military purposes or those of cultural alienation.
217.	As regards the synchronous geostationary orbit, Ecuador reaffirms its right to the corresponding segments and hopes their utilization will open up wide possibilities for co-operation for the benefit of developing countries.
218.	Consistent with the wishes for peaceful coexistence professed by the Government and people of Ecuador, I express the hope that tensions will be reduced in the Middle East so that Israelis and Arabs, with whose countries Ecuador maintains cordial relations, may share in exemplary accord in the urgent task of peacefully developing the region. To this end, my country believes that it is indispensable to recognize the inalienable rights of the Palestinian people, including the restitution of the territories occupied by force, and to reaffirm the legal existence of the State of Israel, which was brought into being by the United Nations.
219.	Likewise, Ecuador hopes that the occupation by force may cease to mar the coexistence of the sorely tried population of Cyprus and that the negotiations between the Cypriot groups concerned may progress, with the presence and co-operation of the United Nations.
220.	My country is also concerned at the defiant behaviour of the rulers of the Republic of South Africa, and as a signatory to the International Convention on the Suppression and Punishment of the Crime of Apartheid it once again places on records its repudiation and rejection of all forms of racial discrimination.
221.	In like manner, I believe that the problem of Namibia should have been solved by now and consider it is high time that the self-determination of its people should have swept away the last traces of colonialism in that area, which is, moreover, being maintained in defiance of the relevant resolutions of the United Nations General Assembly and the Security Council. Ecuador also hopes for the successful outcome of the efforts aimed at giving Zimbabwe a legal regime, with the participation of the Patriotic Front in the negotiations, so that the regime that emerges may be truly representative of the will of the people.
222.	It remains for me to say that Ecuador attended the Sixth Conference of non-aligned countries held in Havana and that, together with the other nations of the Andean Group, it declared its support for the principles which inspire the non-aligned movement.
223.	On this occasion, the Government of Ecuador, which I represent, reaffirms its faith in the United Nations and the hope which the peoples have vested in it that it will be possible to establish the new international economic order and give effective validity to a right that is truly in keeping with the times in which we live—for it is now quite useless to try to mask injustice and aggression with any kind of euphemism. Thus will nations be able to fulfil the foremost of their duties: human solidarity.
